                                                                             FILED
                                                                             APR 1 0 2019
                   IN THE UNITED STATES DISTRICT COURT                   Clerk, U.S. District Cowi
                       FOR THE DISTRICT OF MONTANA                         Dislridt Of Montana
                                                                                 U i!soula
                            MISSOULA DIVISION

  WESTERN HERITAGE INSURANCE                  CV 17-162-M-DLC
  COMPANY, an Arizona corporation,
  and SCOTTSDALE INSURANCE
  COMPANY, an Ohio corporation,

               Plaintiffs,
                                                   ORDER OF DISMISSAL
        V.

  SLOPESIDE CONDOMINIUM
  ASSOCIATION, INC., a Montana
  corporation, MATTHEW FOLKMAN,
  individually and d/b/a JARAS
  CONSTRUCTION,

               Defendants.


      Before the Court is the parties' Stipulation for Dismissal Without Prejudice

Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii). (Doc. 55.)

       Accordingly, IT IS ORDERED that Plaintiffs Complaint for Declaratory

 Judgment and Defendant's Answer to Complaint for Declaratory Judgment filed

 herein are dismissed without prejudice, each party to bear its own costs.

       DATED this 10~ ay of April, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court
